PER CURIAM.
This is an appeal from an order of the trial court denying appellant’s motion for post conviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
*1129Examining the transcript of the sentencing hearing attached to the trial court’s order denying the motion, we find that the first two issues raised by appellant are without merit and affirm as to them. We cannot, however, based on the record before us, determine whether the third issue raised by appellant, objecting to a sentence departing from the sentencing guidelines, is also without merit as we have no knowledge of whether appellant agreed to the departure sentence, or whether there were valid reasons for departure stated in the record. We therefore remand the cause to the trial court and direct it to either attach portions of the record demonstrating that appellant is not entitled to relief, or take other appropriate action consistent with Rule 3.850.
REVERSED and REMANDED.
MILLS, ERVIN and NIMMONS, JJ., concur.